DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/770,524, filed 06/05/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO2016123396A1) (refer to enclosed translations for citations).
Regarding claim 1,
Lee teaches energy storage device comprising [0015]: 
an anode including a plurality of active material particles [0013],
each of the plurality of active material particles having a particle size of between about 1 to 30 microns ([0013], “1 to 30 microns”); as this is entirely within the range claimed by the applicant, Lee anticipates this limitiation; 
 wherein one or more of the plurality of active material particles are enclosed by and in contact with a membrane coating permeable to lithium ions [0013], 
the membrane coating a thermoplastic polymer treated to a cyclized, non-plastic ladder compound ([0096], “cPAN”); 
a cathode [0015]; 
and an electrolyte coupling the anode to the cathode including a room temperature ionic liquid solvent [0098],
and at least one wetting agent or viscosity reducing co-solvent and mixtures thereof [00193].
Regarding claim 2,
Lee teaches the energy storage device of claim 1 (see elements of claim as described above), wherein the anode comprises a plurality of active material particles comprising a plurality of silicon particles [0013].
Regarding claim 3,
Lee teaches the energy storage device of claim 1 (see elements of claim 1 as described above), wherein the electrolyte comprises at least one of a bisfluorosulfonylimide solvent anion and a lithium bisfluorosulfonylimide salt [00119]. 



Regarding claim 4,
The energy storage device of claim 1 (see elements of claim 1 as described above), wherein the viscosity reducing solvent comprises a functionalized pyrrolidinium cation [00119].
Regarding claim 5,
The energy storage device of claim 4 (see elements of claim 4 as described above), wherein one or more of the atoms in the heterocyclic ring of the pyrrolidinium cation is substituted with one or more moieties selected from the group consisting of ethers (i.e. R-O-R’) and wherein any of the carbon or hydrogen atoms in the above moieties are further substituted with imides ([00119], “PYR13FSI”; it is the examiner’s position that a last carbon of the attached ether can be substituted with an imide to form PYR13FSI).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016123396A1) in view of Rossi (“Silicon-Containing Carbonates—Synthesis, Characterization, and Additive Effects for Silicon-Based Polymer Electrolytes”) (refer to enclosed documents for citations).
Regarding claim 6,
Lee teaches the energy storage device of claim 1 (see elements of claim 1 above), but fails to teach wherein the viscosity reducing solvent comprises a silane or siloxane solvent. Rossi teaches a room temperature ionic liquid electrolyte for lithium batteries wherein the viscosity reducing solvent comprises a silane or siloxane solvent (Section 3.1, “low viscosity oligoether/siloxane electrolytes synthesized”) in order to achieve promising conductivities (Abstract).  It would be obvious to one of ordinary skill of the art before the effective filing date to combine the viscosity reducing solvent taught by Rossi with the energy storage device taught by Lee in order to achieve promising conductivities.  
Regarding claim 7,
Modified Lee teaches the energy storage device of claim 6 (see elements of claim 6 as described above), wherein the silane or siloxane solvent comprises at least one of (CH3)3SiO(CH2CH2O)3CH3 (Section 3.1, Scheme 2, “4a”).  It is the examiner’s position that, absent a showing of criticality or unexpected results, the intermediate product or final product of 4a is substantially the same  (CH3)3SiO(CH2CH2O)3CH3.because majority of the chemical structure is identical.  Further, it is the examiner’s position that the difference between a methyl and a carbonate group does not hinder the solvent due to the high occurrence of carbonate groups within the other chemical alternatives listed. 
Regarding claim 10,
Modified Lee teaches an electrolyte composition suitable for use in an energy storage device comprising an anode and a cathode, the electrolyte composition comprising: a room temperature ionic liquid solvent and at least one wetting agent or viscosity reducing co-solvent and mixtures thereof (see elements of claim 1 as described above).
Regarding claim 11,
Modified Lee teaches the energy storage device of claim 10 (see elements of claim 10 above), wherein the viscosity reducing solvent comprises a functionalized pyrrolidinium cation (see elements of claim 2 above).
Regarding claim 12,
Modified Lee teaches the energy storage device of claim 11, wherein one or more of the atoms in the heterocyclic ring of the pyrrolidinium cation is substituted with one or more moieties selected from the group consisting of ethers (see elements of claim 3 above); and wherein any of the carbon or hydrogen atoms in the above moieties are further substituted with imides (see elements of claim 3 above)
Regarding claim 13,
Modified Lee teaches the energy storage device of claim 10 (see elements of claim 10 as described above), wherein the viscosity reducing solvent comprises a silane or siloxane solvent (see elements of claim 6 as described above).
Regarding claim 14,
Modified Lee teaches the energy storage device of claim 6 (see elements of claim 6 as described above), wherein the silane or siloxane solvent comprises at least one of (CH3)3SiO(CH2CH2O)3CH3 (Section 3.1, Scheme 2, “4a”).  It is the examiner’s position that, absent a showing of criticality or unexpected results, the intermediate product or final product of 4a is substantially the same as (CH3)3SiO(CH2CH2O)3CH3 (see elements of claim 7). 
Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO2016123396A1) in view of Rossi (“Silicon-Containing Carbonates—Synthesis, Characterization, and Additive Effects for Silicon-Based Polymer Electrolytes”) and Lu (“The enhanced performance of lithium sulfur battery with ionic liquid-based electrolyte mixed with fluorinated ether”).
Regarding claim 8,
Modified Lee teaches the energy storage device of claim 1 (see elements of claim 1 above), but fails to teach wherein the viscosity reducing solvent comprises a fluorinated ether solvent.  Lu teaches a room temperature ionic liquid for the electrolyte of a lithium-ion battery, wherein the viscosity reducing solvent comprises a fluorinated ether solvent in order to promote ion conduction while reducing charge transfer impedance (Abstract).  It would be obvious to one of ordinary skill of the art before the effective filing date to combine the energy storage device taught by modified Lee with the viscosity reducing solvent taught by Lu in order to promote ion conduction while reducing charge transfer impedance.
Regarding claim 9,
Modified Lee teaches the energy storage device of claim 8 (see elements of claim 8 as described above), wherein the fluorinated alkyl ether solvent comprises at least one of 1,1,2,2- tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether (Lu, Abstract).
Regarding claim 15,
Modified Lee teaches the energy storage device of claim 10 (see elements of claim 10 above), wherein the viscosity reducing solvent comprises a fluorinated ether solvent (see elements of claim 8 above).
Regarding claim 16,
Modified Lee teaches the energy storage device of claim 15 (see elements of claim 15 above), wherein the fluorinated alkyl ether solvent comprises at least one of 1,1,2,2- tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether (see elements of claim 9 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728